DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Sarah W. Matthews on November 29, 2021.

The application has been amended as follows: 

Claim 26 was deleted.  
Allowable Subject Matter
Claims13-16, 18-25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 13 recites a method of making a nylon ripstop fabric adhesive patch wherein the fabric layer has a first thickness of 0.002”-0.004” and the adhesive layer has a thickness of 0.004”-0.008”.  None of the prior art teaches or discloses a method of manufacturing a nylon ripstop fabric adhesive patch wherein the thickness range of the fabric on the upper limit only touches the lower limit thickness of the adhesive thickness range instead of overlapping or encompassing the adhesive thickness range.  The closest prior art of Llano (US 20150072114) as modified by Stover et al. (US 20130340933) discloses a fabric thickness of 0.001”-1” (paragraph 25) and an adhesive layer with 0.001”-0.010” thickness (paragraph 37), but fails to teach or disclose that the upper limit of the fabric thickness range only touches the lower limit of the adhesive thickness range as currently claimed.  
Claims 24 and 25 are allowable for substantially the same reasons as Claim 13 above since it recites that the nylon ripstop fabric layer is thinner than the adhesive layer in the adhesive patch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745